Citation Nr: 0909311	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypothryoidism, 
hypogonadism, pituitary and adrenal dysfunction, to include 
as secondary to service-connected phlebitis and 
thrombophlebitis of the left leg.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
phlebitis and thrombophlebitis of the left leg.

3.  Entitlement to an initial compensable rating for 
residuals of pulmonary emboli.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to February 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of May 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, Pennsylvania, which in part confirmed and 
denied the Veteran's service connection claims, with the 
exception of a claim for service connection for a pulmonary 
emboli, which it granted and assigned an initial 
noncompensable rating.  

In April 2007, the Veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the 
Central Office; a copy of the hearing transcript is in the 
record.

The Board in an October 2007 decision disposed of an appealed 
issue of entitlement to an increased rating for the residuals 
of phlebitis, and remanded the remaining issues to the RO for 
further development.

The appeal of the issues of entitlement to service connection 
for hypothryoidism, hypogonadism, pituitary and adrenal 
dysfunction and entitlement to an initial compensable rating 
for pulmonary emboli are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.



FINDING OF FACT

The competent evidence shows the Veteran's right knee 
disorder, consisting of degenerative changes which resulted 
in a right total knee arthroplasty, were as likely as not 
caused or aggravated by his service-connected phlebitis and 
thrombophlebitis residuals.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a 
right knee disorder is proximately due to service-connected 
phlebitis and thrombophlebitis residuals.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159. 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the issue addressed in 
this decision, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran contends that his right knee disorder, which 
culminated in replacement surgery for the right knee in 2002, 
is either directly related to service to include the 
parachuting accident in 1959, or else is secondary to his 
service-connected left leg phlebitis.  

Service treatment records reflect that his June 1958 entrance 
examination revealed normal knees and he denied any knee or 
joint problems in the accompanying report of medical history.  
In February 1959 he was injured when a mule he was driving 
overturned and he received abrasions to the right lower leg, 
but no findings of a right knee injury or tenderness to the 
tibia or fibula were noted.  In June1959, he was injured in a 
parachute jump, which resulted in a sprain to both ankles, 
with no mention of any trauma to the right knee.  He also 
developed recurrent lymphedema in the left lower leg and 
ankle.  He underwent treatment through July and August 1959 
to treat his swelling and pain in both ankles and in the left 
leg and was diagnosed with thrombophlebitis and phlebitis in 
September 1959.   A September 1959 hospital record is noted 
to have given a history of having injured his left leg and 
arm in early June 1959 when struck but a jeep and described 
his parachute injury of June 1959 to have included a fall of 
approximately 100 feet into a tree and resulting in injury to 
his right leg as well as his left leg, but with the right leg 
having been said to have responded to treatment, with the 
left remaining edamentous.  The swelling persisted in his 
left leg, and was noted in an October 1959 "PEB" 
examination, but no right knee findings or history of 
problems with the right knee were reported.  

A diagnosis of thrombophlebitis and phlebitis of the left leg 
was noted in November 1959 Medical Board proceedings.  The 
service treatment records are devoid of any evidence specific 
for right knee problems.  He continued to be diagnosed with 
the thrombophlebitis and phlebitis of the left lower 
extremity in the February 1960 hospital record prior to his 
separation and continued to be diagnosed in the hospital 
records from March 1960 to April 1960.  Again none of these 
reports revealed any significant right knee findings or 
complaints.  

Service-connection was granted for thrombophlebitis of the 
left lower extremity in an April 1960 rating decision.  He is 
presently rated 40 percent disabling for this condition, 
which is assigned under 38 C.F.R. § 4.104 Diagnostic Code 
7121 when the disability is manifested by persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.

A June 1964 VA examination noted residuals of phlebitis and 
thrombophlebitis of the left lower extremity with some 
swelling and pain noted.  No findings regarding the right 
knee were reported.  

In regards to the symptoms from service-connected left leg 
thrombophlebitis residuals, they are shown to include 
persistent edema of the left lower extremity, described in VA 
examinations from January 2004 and September 2006 as pitting, 
with limitations on his walking shown to be 100 yards in 
January 2004, and about a block in September 2006.  The 
Veteran is noted to describe the leg as swelling daily, 
sometimes up to 20 inches in his April 2007 hearing.  

Right knee complaints are not shown until February 2002 when 
the Veteran was seen by orthopedics following a right knee 
injury at work.  He twisted it while walking and was pushed 
by a customer.  Following his injury he continued to work 
with increased symptoms of pain to the point where he had to 
stop working.  He had complaints of swelling and pain mostly 
over the medial point of the knee.  His past history in 
regards to his right knee was negative.  He did have 
arthritis of the left knee treated in the past.  His medical 
history was significant for a pulmonary embolus in 1999.  

Examination was noteworthy for normal alignment of the right 
knee, with moderate effusion and stable ligament examination.  
He was tender over the medial joint line, with pain on 
McMurray.  The right knee X-ray showed evidence of early 
degenerative changes with minimal medial joint space 
narrowing.  His left knee was significant for advanced 
degenerative arthritis with almost bone on bone deformity.  
Magnetic Resonance Imaging (MRI) films showed the right knee 
had a complex tear of the posterior horn of the medial 
meniscus and possibly a small lateral meniscus tear.  He 
underwent right knee surgery in March 2002 to repair the torn 
meniscus.  

Postoperatively he still had symptoms in April 2002 and 
clinical examination showed degenerative changes in both 
knees.  The doctor opined that the only thing that could help 
for pain relief was knee replacement surgery.  His left knee 
was presently being aggravated from favoring the right knee 
which continued to bother him.  Both knees would have to be 
done in light of the recent aggravation from a work injury.  
A left total knee arthroplasty (TKA) was completed in May 
2002.  His right knee continued to deteriorate, and in 
November 2002 he underwent a right TKA.  Bone pathology from 
November 2002 regarding the right knee showed findings 
consistent degenerative joint disease (DJD).  

The Veteran testified in an April 2007 hearing about having 
traumatic arthritis in his left knee, with both knees 
replaced in 2002.  He testified that he has had that done due 
to having an altered gait and that he favored the left leg 
and used the right leg more than the left, and damaged the 
right knee doing that.  

The report of a February 2008 VA examination of the right 
knee initially did not include the claims file for review.  
However an April 2008 addendum reflects that this examiner 
did review the claims file, and did not make any changes to 
the history, findings or medical opinion.  The history was 
noted to include the Veteran having been in a parachute 
injury in 1959 which resulted in chronic thrombophlebitis of 
the left leg.  His right knee pain began in 1995 and he had a 
right knee replacement in 2001.  The examiner noted 
complaints of intermittent moderate pain of the right knee 2-
3 times a week.  The Veteran presented with a mild to 
moderate antalgic gait.  The examiner discussed physical 
limitations secondary to the right knee.  He had a range of 
motion from 0 to 110 degrees with no instability and no 
additional limitations on repetitive use.  A surgical scar 
was also noted.  The diagnosis was status post residuals of 
the right knee surgery with right knee strain with range of 
motion abnormality, mildly active at the time of the 
examination.  The examiner's medical opinion was that the 
Veteran's right knee condition was at least as likely as 
related to his left leg phlebitis.  This opinion was based on 
the fact that the left leg phlebitis had resulted in an 
abnormal gait resulting in abnormal pressures to the right 
knee and resulting in the present condition.  

This same examiner who provided the opinion that the 
Veteran's right knee condition was as likely as not related 
to the service-connected phlebitis also provided another 
medical opinion in August 2008 that the current right knee 
condition was not caused by or the result of active service 
after review of the claims file.  If arthritis occurred later 
on in regards to the right knee, then the arthritis would not 
be traumatic in nature and not a result of the parachuting.  
There were no complaints of the right knee in the military 
service, nor was a right knee condition on the October 1959 
separation examination.  Thus this examiner determined that 
the right knee condition was not related to service on a 
direct basis.  This report did not contain any revision to 
his earlier opinion as to the secondary relationship between 
the right knee disorder and his service connected phlebitis.  

Based upon review of the evidence, the Board finds that 
service connection is warranted for right knee disorder as 
secondary to the service-connected residuals of 
thrombophlebitis and phlebitis of the left leg.  Specifically 
the Board notes that the examiner from the February 2008 VA 
examination opined that that the Veteran's right knee 
condition was at least as likely as related to his left leg 
phlebitis.  This opinion was based on the fact that the left 
leg phlebitis had resulted in an abnormal gait resulting in 
abnormal pressures to the right knee and resulting in the 
present condition.  There is no evidence of record to 
directly contradict this opinion.  The examiner's follow-up 
opinion in July 2008 does not contradict this opinion of 
secondary service-connection, but merely clarifies that 
service connection for the right knee disorder on a primary 
basis would not be warranted.  Furthermore the examiner's 
opinion is supported by the evidence of degenerative 
arthritis shown in the right knee prior to his TKA surgery.  
Although there was a work related injury to the same knee in 
March 2002, this described in the medical evidence having 
caused a meniscal tear, but is not shown to have caused the 
degenerative arthritis.   

Thus, in light of the opinion from the VA examiner in 
February 2008 and the absence of contradictory evidence, 
service connection is warranted for a right knee disorder, as 
secondary to his service-connected phlebitis and 
thrombophlebitis of the left leg.


ORDER

Service connection for a disorder of the right knee is 
granted.


REMAND

In regards to the issues of entitlement to service connection 
for the hypothyroid/pituitary and adrenal gland dysfunction 
with manifestations such as hypogonadism, to include as 
secondary to the service-connected phlebitis and 
thrombophlebitis of the left leg, and in regards to the issue 
of entitlement to an initial compensable rating for the 
residuals of pulmonary emboli, the Board finds that the 
development thus completed is inadequate for the purposes of 
adjudicating either issue.  

As the representative has pointed out in the February 2009 
post-remand brief, the VA examinations conducted to address 
the pulmonary embolism issue are incomplete, and the matter 
should be returned to provide a complete opinion as to the 
severity of the residuals, if any of this condition.  The 
February 2008 VA examination to address this condition is 
noted to have recommended several tests be conducted to 
identify the relative contribution of any nonservice 
connected factors such as obesity and chronic obstructive 
pulmonary disease (COPD), as opposed to unresolved pulmonary 
embolic disease.  These recommended tests listed at the end 
of this report were never followed up.  Nor was any of the 
testing ordered to be completed by the Board in its October 
2007 remand to assess the severity of the pulmonary embolism 
residuals conducted.  

In regards to the issue of entitlement to service connection 
for the hypothyroid/pituitary glandular condition, the Board 
notes that the VA endocrine examination of February 2008, 
with its addendums from April 2008 and September 2008 failed 
to address the question as to whether the Veteran's service-
connected left leg thrombophlebitis has either caused or 
aggravated this condition.  This examination and its 
addendums only addressed whether this condition was caused by 
service on a direct basis, to include the question of whether 
the parachute accident may have caused the empty sella 
syndrome which is said to have caused this condition, and 
indicated that this question was impossible to answer.  
However the Board's remand clearly also directed the 
examiners to also discuss the question on a secondary basis, 
which was not done.  

These actions` by the RO are found to be noncompliant with 
the Court decision in Stegall v. West, 11 Vet. App. 268 
(1998), thereby necessitating a remand for compliance.

In addition, the Board notes that the VA orthopedic examiner 
in February 2008 referenced some earlier records of pulmonary 
testing said to have been done at Fitzgerald-Mercy Hospital, 
but did not give a date of these records.  There are some 
records from this facility from the late 1990's to 2003, but 
no records after 2003.  Since it is unclear whether 
additional pertinent records from this facility exist, the 
Veteran should be given an opportunity to assist in obtaining 
any additional records.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

In view of the foregoing the matter is REMANDED for the 
following:

1.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for his pulmonary 
emboli and for his thyroid/pituitary 
disorder since 2003, to include any 
records of treatment for lung 
symptomatology including pulmonary study 
results at Fitzgerald-Mercy Hospital, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

2.  Thereafter the AOJ should return the 
claims folder and a separate copy of this 
remand to the VA specialist in 
endocrinology to obtain an addendum 
opinion about the nature and etiology of 
the Veteran's claimed hypothyroidism, 
hypogonadism, pituitary and adrenal 
dysfunction, as secondary due to his 
service-connected left leg phlebitis and 
thrombophlebitis.  If the examiner who 
conducted the VA endocrine examination in 
February 2008 is no longer available, the 
claims folder should be forwarded to 
another appropriate specialist.  The 
examiner should specifically provide an 
opinion as to whether any disorder(s) of 
the Veteran's pituitary system, including 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction is/are due to or 
aggravated by the service-connected left 
leg phlebitis disorder. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, and provide a 
written opinion as to the medical 
probability that any documented diagnosed 
disorder(s) of hypothyroidism, 
hypogonadism, pituitary and adrenal 
dysfunction is/are related to the 
Veteran's service-connected left leg 
phlebitis disorder and whether it is at 
least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected left leg phlebitis 
disorder aggravated or contributed to or 
accelerated any diagnosed disorder(s) of 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction found beyond any 
natural progression.  If the appellant's 
service-connected left leg phlebitis 
disorder aggravated or contributed to or 
accelerated any pathologic process 
involving the endocrine system resulting 
in any diagnosed disorder(s) of 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If an 
additional examination is necessary to 
address these questions one should be 
conducted.  

3.  Thereafter following the completion 
of the above, the Veteran should be again 
afforded a VA pulmonary examination for 
the purpose of ascertaining the current 
nature and extent of severity of his 
residuals of pulmonary emboli.  The 
claims file, copies of the rating 
criteria and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  The 
examiner should determine whether the 
Veteran has: any residuals from the 
pulmonary emboli and if so should 
determine whether such residuals more 
closely resemble those of chronic 
bronchitis or chronic pleural effusion or 
fibrosis.  The examiner must measure the 
Veteran's maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.  The 
examination report must include pulmonary 
function test (PFT) results unless the 
Veteran is shown to either have the 
results of a maximum exercise capacity 
test that are 20 ml/kg/min or less; is 
diagnosed with either pulmonary 
hypertension (documented by an 
echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy, has had one or 
more episodes of acute respiratory 
failure or requires oxygen therapy. All 
such findings must be reported.  The 
results of any PFT should be recorded in 
the appropriate manner for rating 
purposes, to include a) the percentage of 
predicted of FEV-1; b) the percentage of 
predicted of FEV-1/FVC c) the percentage 
of predicted of Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO) (SB).  If the DLCO 
(SB) test is not of record, evaluation 
should be based on alternative criteria 
as long as the examiner states why the 
DLCO (SB) test would not be useful or 
valid in a particular case.  If the PFTs 
are not consistent with clinical 
findings, the examiner must state why 
they are not a valid indication of 
respiratory functional impairment in a 
particular case.  If the examiner 
determines that post-bronchodilator 
studies should not be done, he or she 
should state why.  If the results of 
different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of 
evaluation would differ depending on 
which test result is used), the examiner 
should state which result most accurately 
reflects the level of disability.  

Also the following should be done to 
specifically identify the relative 
contributions of COPD and obesity versus 
unresolved pulmonary emboli disease.  (1) 
PFTS with DL and lung volumes as 
described above should be compared to any 
old studies available, (2) echocardiogram 
to also be compared to any old studies, 
(3) chest X-ray and (4) formal 
cardiopulmonary exercise test with 
exhaled gas analysis.  This last test 
should only be done if the previously 
described tests are not conclusive.  

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the Veteran's disability must be 
accompanied by a complete rationale.  If 
the examiner is unable to distinguish 
between the effects of the service-
connected disability and any nonservice-
connected disabilities, the examiner 
should so state.  

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of 38 C.F.R. § 3.310(a) (2008) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Adjudication of the increased rating 
claim should take into consideration 
appropriateness of applying the Court's 
decision in Mittleider v. West, 11 Vet. 
App. 181 (1998) (where manifestations of 
a service-connected disability cannot be 
separated from the manifestations of a 
nonservice-connected disability, all 
manifestations must be attributed to the 
service-connected condition).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


